         Case 2:20-cv-00776-JMG Document 33 Filed 08/07/20 Page 1 of 2

                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

EDWARD STEWART,                               :
             Plaintiff,                       :
                                              :
                       v.                     :      Civil No. 2:20-cv-00776-JMG
                                              :
DAVID FELDMAN, et al.,                        :
                  Defendants.                 :
____________________________________


              ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
                    PLAINTIFF’SAMENDED FRAUD CLAIM

       AND NOW, this 6th day of August, 2020, upon consideration of the Amended Complaint

(Doc. 17), Defendants’ Motion to Dismiss Plaintiff’s Fraud Claim (Doc. 18), Plaintiff’s Response

to Defendants’ Motion (Doc. 19), and Defendants’ Reply to Plaintiff’s Response (Doc. 23), IT IS

HEREBY ORDERED THAT:

       Plaintiff’s fraud claim is DISMISSED without prejudice. 1


1
        Plaintiff amends his fraud claim after the Court dismissed its original claim without
prejudice. See Order, ECF No. 12; Am. Compl. ¶¶ 109-124. To allege fraud, Fed. R. Civ. P. 9(b)
requires the plaintiff to plead “the who, what, when, where, and how of the events at issue.” United
States ex rel. Bookwalter v. UPMC, 946 F.3d 162, 176 (3d Cir. 2019). A fraud plaintiff must
allege the setting of the alleged fraud, “or otherwise inject precision or some measure of
substantiation into a fraud allegation.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir.
2007). In his original fraud claim, Plaintiff failed to plead the “how” of the alleged fraud by
alleging only “on information and belief” that Feldman transferred Bare Knuckle Fighting
Championship to other entities and diluted ownership to defraud Stewart. Compl. ¶¶ 70-71.
        Plaintiff’s amended complaint does not inject precision into how Defendant committed
fraud. Plaintiff alleges the following facts: he gave Feldman capital for investment, Feldman
promised to draft a formal agreement, Feldman treated him to VIP access, Feldman created and
operates new corporate entities, and Plaintiff suffered damages. Am. Compl. ¶¶ 110-124. The
principal cause of Stewart’s failure to allege a fraud claim is his inability to particularize how
Feldman created new entities to perpetuate fraud against him, which is the heart of the claim.
Stewart’s allegation “to further his fraudulent scheme, Feldman created new entities to carry out
BKFC’s business,” lacks the requisite precision for a fraud allegation. Am. Compl. ¶ 15. Without
an articulated connection between Feldman’s creation of new entities and his alleged fraudulent
scheme, Plaintiff’s fraud claim remains insufficiently pled.
        The Court dismisses Plaintiff’s fraud claim without prejudice. When a plaintiff fails to
state a claim for relief, the Court will permit a curative amendment, so long as it would not be
inequitable or futile. Philips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008). The Court
         Case 2:20-cv-00776-JMG Document 33 Filed 08/07/20 Page 2 of 2

                                              BY THE COURT:



                                              /s/ John M. Gallagher
                                              JOHN M. GALLAGHER
                                              United States District Court Judge




grants Plaintiff leave to file an amended complaint within ten (10) days of the entry of this Order
if he wishes. The Court advises it may not grant leave for amending the complaint again if Plaintiff
repeatedly fails to cure the pleading deficiencies. See Foman v. Davis, 371 U.S. 178, 182 (1962).


                                            Page 2 of 2
